DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Election/Restriction Warning
Claims 1-10 describe a first method, Claims 11-15 describe a system, and Claims 16-20 describe a second method.  Firstly, the first method and the system each require a regressor neural network (per Claims 1-15), a scene segmentation neural network (per Claims 2 and 12), a display (per Claims 7-8 and 14-15), and a vehicle (per Claims 1-15); however, none of these are required by the second method.  Secondly, the first method and the system each require an edge computing device (per Claims 4-9), whereas the second method instead includes the possibility of more than one edge computing device by requiring “one or more” (per Claims 16-20).  Thirdly, the second method requires a database comprising estimated snow depths (per Claims 16-20) and determining a predicted snow accumulation at a future time based on receiving weather data (per Claim 20), which neither the first method nor the system require.  Fourthly, the system requires specific structural elements such as one or more vehicle sensors (per Claim 11), which neither the first method nor the second method require.  And finally, the first method requires the operating of the vehicle autonomously to follow the optimal lane (per Claim 9) and broadcasting the snow depth to one or more nearby vehicles (per Claim 10), which neither the second method nor the system require.  As such, the first method is clearly a unique invention from the second method and the system, the system is clearly a unique invention from the first method and the second method, and the second method is clearly a unique invention from the first method and the system, as they each have mutually exclusive characteristics.
Despite this, at the current time the Examiner believes that because of the narrowness of the claims as a whole (specifically, that all three inventions are all generally drawn to snow depth-based lane selection), coupled with the knowledge that all of the mutually exclusive characteristics described above are generally old and well known in the art, these three different inventions are being considered as obvious variants to each other and that examining them all instead of just one does not appear to currently present a significant search burden.  Therefore, an election/restriction requirement is not being made by the Examiner at this time.  However, Applicant should be aware that should Applicant, during any future amendments to the claims, further elaborate on the details of more than just the mutually-exclusive characteristics described above pertaining to only one of these three inventions, and/or any details of any additional not-yet-claimed limitations that could be considered new mutually exclusive characteristics not yet present, then Examiner will likely determine at that time that these at least three inventions as claimed are no longer obvious variants to each other and/or the search burden has become significant enough to warrant an election/restriction requirement to be made at that time.  Furthermore, so long as these inventions are considered obvious variants to each other, any prior art rejections made against any one of the three inventions can be utilized by the Examiner under 35 USC 103 to reject the other two inventions.  Finally, in Applicant’s response to this Office action, should Applicant argue on record that these three inventions are not obvious variants to each other, then Examiner may utilize that response to justify a proper election/restriction requirement at that time.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5 Aug 20 has been fully considered by the Examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention of Claims 1-8 and 10-20 is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  These claims generally recite the abstract idea of a mental process, involving acquiring data (e.g. an image of a road, a map of the road, weather data, a threshold value), analyzing it to infer additional data based on the acquired data (e.g. an edge map, a predicted snow accumulation, a determination about whether a snow depth difference exceeds the threshold value), and analyzing the additional data to infer result data (e.g. estimated snow depths, optimal lane selection), which all can be done in the human mind.  The various data gathering and/or data processing steps within the methods of Claims 1-8, 10, and 16-20, and the various data processing elements within the system of Claims 11-15 (e.g. “one or more processors”, “one or more memory modules”, “machine readable instructions”, “edge computing device”) merely collect data and/or process data, and these capabilities describe one or more processes that under broadest reasonable interpretation covers performance of the limitations in the mind but for the recitation of generic computer components.  That is, other than reciting generic computing components, nothing in the claim elements preclude these processes from practically being performed in the mind.  For example, but for the generic computing components language, the data gathering in the context of these claims encompasses a person mentally acquiring data based on sensed/inferred characteristics relating to lanes of a road and knowledge of weather forecasts and snow accumulation, such as by sight, hearing, feeling, and/or referencing prior existing memories/knowledge.  And the data processing in the context of these claims merely encompasses a person thinking about and mentally making determinations, estimations, or drawing conclusions based on the sensed/inferred data; especially because these claim limitations do not require the post-processing determinations/estimations/conclusions (relating to estimated snow depths and/or optimal lane selection) to have any particular level of accuracy or precision (i.e. the person may in fact be completely wrong).  The data processing within certain claims discussing one or more neural networks can also be accomplished mentally as well, as a human brain is a neural network as well.  If a claim limitation under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, these claims recite an abstract idea.  The abstract idea of a mental process done based on data acquired by the person doing the mental process has previously been found to be ineligible under 35 USC 101 per the very similar claim concepts found in the precedential decision relating to Smart Systems Innovations.  As far as the claimed data acquiring limitations which occur prior to the data analysis, generic data-gathering elements are similar to concepts that have also been identified as abstract by the courts, such as obtaining and comparing intangible data in Cybersource.
In accordance with the April 2018 memo “Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.), Part III. A., in a step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 1. A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s); 2. A citation to one or more of the court decisions discussed in MPEP §2106.05(d)(ll) as noting the well-understood, routine, conventional nature of the additional element(s); 3. A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); 4. A statement that the examiner is taking Official Notice of the well-understood, routine, conventional nature of the additional element(s).”
At best, the limitations in these claims can be performed by a generically recited and/or general purpose computer that has been pre-loaded with the data necessary to infer various conclusions relating to lanes of roads and snow accumulation.  Even if some or all of the data utilized for this inferring (i.e. processing) comes from a different computer (e.g. “one or more edge computing devices”, “a database”), and/or if the inferring (i.e. processing) is party or fully accomplished via one or more different computers than the one or more computers that store the necessary data, and/or if some or all of the result data following the inferring (i.e. processing) is outputted to one or more different computers, then these limitations still involve no more than two or more generic computers in communication with each other.  For example, these claims also describe embellishments of the abstract idea that include computer communication (e.g. “receiving”, “obtaining”, “transmitting”, “updating”) with one or more edge computing devices and/or with a database.  However, mere data communication steps that can be performed entirely on any one or more generic computer/-s have also been previously identified by the courts as an abstract idea (i.e. a judicial exception): (A) receiving and/or transmitting data is considered to be well-understood, routine, or conventional at least as evidenced by MPEP § 2106.05(d)(II)(i) "receiving or transmitting data over a network", and (iv) "storing and retrieving information in memory"; and (B) comparing received data to other data is also considered to be well-understood, routine or conventional at least as evidenced by MPEP§ 2106.05(d)(II)(ii) "performing repetitive calculations".
The claims in this application do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these claims only require generically described computing circuits that execute old and well known functions, and Office takes Official Notice to the fact that (a) “one or more processors”, “one or more memory modules”, and “machine readable instructions” are well-known structures of any generic general purpose computer, and (b) the claimed functions to be executed by, and/or the capabilities of, these well-known structures of any generic general purpose computer, are also well understood, routine, and conventional computing functions previously known to the industry, as per the above cited to court decisions and MPEP sections.  The only other elements mentioned in these claims are (a) “one or more vehicle sensors” (per Claims 11-15) or simply ”a vehicle” (per Claims 1-8 and 10), which merely describe insignificant pre-solutionary activity as they are merely the means for acquiring a portion of the data needed during the analysis (“an image of a road that the vehicle is driving on”), (b) “one or more nearby vehicles”, which merely describe insignificant post-solutionary activity as they are merely an intended target of the result data which is being “broadcasted” (per Claim 10), and (c) a display (not claimed, but implied by the requirement for “displaying” per Claims 7-8 and 14-15), which also merely describes insignificant post-solutionary activity as displaying any of the result data (“the aggregate snow depth” and/or “an indication of the optimal lane”) may never actually amount to a practical application if for example nobody ever looks at the display, whomever looks at the display chooses not to agree with it or follow it’s indications, and/or whomever looks at the display already knew from one or more other sources whatever is being displayed.  Furthermore, whenever a generic computing structure (such as the already mentioned “one or more edge computing devices” and/or “a database”) are used for data collection purposes they are also merely describing insignificant pre-solutionary activity, and whenever they are used for result data output purposes they are also merely describing insignificant post-solutionary activity.
These claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer/-s itself/themselves, or meaningful limitations beyond generally linking the use of one or more abstract ideas to a particular technological environment.  The limitations are no more than a field of use, or perhaps a field of use that also involves insignificant extra-solution activity (for example, pre-solutionary activity merely describing how/from where the data used in the analysis is/are acquired, and/or post-solutionary activity merely describing how/to where the result data created by the analysis is/are outputted to).  Based on this, when viewed as a whole, there are no claim elements that provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  Therefore, Claims 1-8 and 10-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  Corrective actions are required.
It should be further noted that Claim 9 was specifically not included in the above rejection under 35 U.S.C. 101 because it does describe a practical application that transforms the abstract idea into significantly more than the abstract idea itself.  Claim 9 requires the result data to be utilized in a practical way by having the method actually operate the vehicle autonomously to follow the determined optimal lane.  None of the other claims require such a practical application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 10 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  This claim utilizes the phrase “broadcasting the estimated snow depth to one or more nearby vehicles”; however, “nearby vehicles” is describing a subjective, indefinite, open-ended range.  What is viewed as nearby to one may not be considered nearby to another.  As such, this limitation renders this claim indefinite.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 and 20 are rejected under 35 U.S.C. 103 as being obvious over Kutila et al. (US 2019/0294167, filed 14 Jan 19 and published 26 Sep 19), herein “Kutila”, in view of Zhou et al. (US 2021/0383269, filed 5 Jun 20), herein “Zhou”.
Regarding Claim 1 (independent), Kutila discloses a method (“Systems and methods described herein”, Abstract) comprising:
receiving an image of a road captured by a vehicle driving on the road (“Autonomous vehicle functions also rely heavily on environment perception sensors…the automotive industry uses radar systems that operate at 24 GHz or 77 GHz and cameras that operate on visible light and near the infrared region. The automotive industry also uses LIDAR systems that typically operates at 700-1400 nm in the infrared region and thermal imaging systems that use long wavelength infrareds of 8-15 μm”, Paragraph 42, “a host vehicle (which may be either an automatic or autonomous vehicle), has an in-vehicle computing system comprising: sensors for road profile measurement (e.g., a LIDAR system and a stereo vision camera for rut detection), sensors for water, snow, and ice detection (challenging road conditions)”, Paragraph 56, “the host vehicle 1208 contains sensor data 1218, which is sent to a rut detection module 1216. Sensor data 1218 may include measurements of a route segment's external environment. Such measurements of the external environment (which may be made by an autonomous vehicle road environment sensor) may be communicated to a server (or backend server)”, Paragraph 58, “If ice or snow is present, the vehicle determines 1310 if ruts (or tracks) are present in the road”, Paragraph 64; note that host vehicle (and/or other vehicles’) collected sensor data, if taken from cameras/LIDAR/etc., inherently include images; also see obviousness discussion pertaining to Zhou below);
receiving a map of the road, the map comprising a road geometry of the road (“…road conditions and road geometry change over time. Such cases may occur, for example, when snow banks dynamically change a road's profile”, Paragraph 41, “Exemplary systems and methods use vehicle sensors to measure a road's profile”, Paragraph 52, “A road database may contain a road's centerline geometry 1802, road centerline 1802, road width 1804, and road class. FIG. 15 shows how rut location may be measured from the lane centerline 1808. Rut offset 1810 is the difference between the rut centerline 1808 and the lane centerline 1812”, Paragraph 82, “Sometimes snow covers all lane markings…A rut offset may be estimated using statistical methods from gathered trajectories…Accurate positioning and map data is used to operate autonomous cars in such conditions”, Paragraph 90, “dynamic map information 2336 is information on dynamic variables for a road (such as weather…”, Paragraph 97);
obtaining an edge map of the road based on the image of the road (“optimal lane trajectory may also be calculated, which is a combination of lateral lane offset from lane centerline, rut offset from lane centerline, distance from left road edge of a route segment, distance from right road edge of a route segment, and compass heading. In some embodiments, a lateral lane offset measurement includes GPS location, left and right distance from a road's edge, and lateral lane offset calculated from the lane centerline”, Paragraph 58, “The road profile (such as edges and potholes) is one parameter and other exchanged information concerns automated functions (or expected support for AV functions) used in the road segments”, Paragraph 91; also see obviousness discussion pertaining to Zhou below);
inputting the image, the map of the road, and the edge map into a trained regressor neural network (“a risk profile is constructed using an appropriate reasoning engine (such as fuzzy or neural network) by taking account of all relevant information”, Paragraph 74; also see obviousness discussion pertaining to Zhou below); and
determining an estimated snow depth for each of one or more lanes of the road based on an output of the regressor neural network (“FIG. 1B is a perspective view 150 of tire tracks 160 in the winter where use of a road packs down the snow and ice and, with enough use, reveals the asphalt…Vehicle use of a road covered in snow causes ruts…Lateral position, depth, and slopes of ruts in a lane vary”, Paragraph 3, “Analysis may be based on road rut depth…During wintertime, the vehicle may drive in the ruts because the road surface contains snow”, Paragraph 52, “Road conditions may be too challenging for 2WD vehicles, for example, if snow depth is too high, whereas a 4WD vehicle may continue driving safely”, Paragraph 63, “Road condition messages 1924, 1926, 1932, 2012, 2014, 2018, 2024 may contain the following fields:…rut depth (cm or inches), rut offset from lane centerline (cm or inches)”, Paragraph 85; also see obviousness discussion pertaining to Zhou below).
Kutila indicates that vehicle sensory data, to include from known imaging sensors, is utilized to determine various environmental aspects around said vehicle, to include road profiles which may include ruts in snow and the edges of the roads, but does not specifically state that the vehicle sensory data is specifically an image nor that the image is what’s used to create the road profile/edge map or is used as an input into a trained regressor neural network.  Kutila also generally discusses the road profile determination including rut depth (which in turn indicates snow depth when the rut is specifically formed in snow), but does not specifically discuss their risk profile including an estimated snow depth.  However, Zhou teaches these exact concepts of specifically utilizing an image, specifically utilizing a trained regressor neural network, and specifically determining a water thickness on the road surface (which per Paragraphs 43 and 79 may include frozen water such as ice and snow) for these same purposes (“using on-board sensor signals, other environmental information and a deep learning (DL) model to classify road wetness and/or to perform a regression analysis on road wetness based on a set of input information”, Paragraph 2, “The received sensor data may include one or more of lidar returns, camera still images, camera video, radar returns, audio signals, or output from a vehicle on-board module”, Paragraph 4, “The one or more processors are configured to use the stored model to generate information associated with the discrete classification or continuous regression/estimation of road wetness based on the received sensor data”, Paragraph 10, “the model is formed by evaluating a first set of training inputs of sensor data of an environment along a portion of a roadway from one or more on-board sensors and a second set of training inputs of off-board information associated with the portion of the roadway with respect to ground truth data for the portion of the roadway. The ground truth data includes one or more measurements of water thickness across one or more areas of the portion of the roadway. The first set of training inputs of sensor data may include one or more of lidar returns, camera still images, camera video, radar returns, audio signals, or output from a vehicle on-board module”, Paragraph 11, “The sensors may 232 may also detect certain aspects of weather conditions, such as snow…on the roadway”, Paragraph 43, “Various model architectures can be employed, for instance using a Neural Architecture Search (NAS) type model. Different model architectures can be used depending on the type(s) of data, such as on-board lidar data and road graph information. Thus, any DL model that can be used to classify/regress road wetness using on-board sensor signals and other available prior information (such as road graph data, etc.), may be employed”, Paragraph 59, “a regression model that provides continuous estimation of water film height on the road. The granularity may be decided based on needs and requirements when making (autonomous) driving decisions. By way of example, granularity may be useful when deciding whether to drive through or avoid a particular section of the (wet) roadway…While wet and dry are two outputs of the model, additional granularity can include, by way of example only…“icy” where the water is substantially in the form of ice (e.g., a percentage of ice crystals in a sample exceeds a threshold); “snow” where the water is in the form of small white ice crystals that covers a selected portion of the roadway…”, Paragraphs 78-79, “The model structure is a deep net, where the exact structure and parameters can be searched through automated machine learning. This may be done by a method of automated machine learning such as NAS, which is a technique for automating the design of artificial neural networks instead of human designed architecture. According to one aspect of the technology, automated machine learning techniques are used to optimize the design of the model. Examples of automated model selection include variants of NAS (such as TuNAS), automated hyperparameter optimization (such as Vizier), and automated data augmentation. This way, the document can achieve a better understanding in the general machine learning audience. An example process would be to give a set of basic model architecture elements (such as some representative layers) and use reinforcement learning to search for the best combination among these elements”, Paragraph 84).  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the disclosure of Kutila with these teachings of Zhou in order to enhance autonomous vehicle operation/safety, to improve fleet management, and/or for model updating/improvement (“The model can be applied in a variety of ways to enhance autonomous vehicle operation, for instance by altering current driving actions, modifying planned routes or trajectories, activating on-board cleaning systems, etc.”, Abstract, “The end result of this modeling approach is the ability to give a discrete classification or continuous regression/estimation of road wetness, which has a number of beneficial uses. These include the triggering of safety precautions (e.g., pulling over for roads too wet to handle); causing a change in real-time motion control (e.g., adjusting acceleration/deceleration, braking distance, changing lanes, etc.); making changes to the perception system (e.g., modifying thresholds for filtering, sensor noise level, sensor field of view adaptation, sensor validation logic, pedestrian detectors, etc.); affecting how the wiper system (or any sensor cleaning system) operates; changing models for predicting behavior of other road users (e.g., other vehicles might drive slower, pedestrians or bicyclists might move erratically to avoid rain/puddles, etc.,); and changing planner behavior (such as where to pick up or drop off, selecting alternative routes or lanes of travel, etc.). Such information may be provided to vehicles across a fleet of vehicles, such as part of a general system update or based on current or projected weather conditions to assist scheduling and routing of the fleet”, Paragraph 90, “In addition to using the road condition model information for operation of the vehicle, this information may also be shared with other vehicles, such as vehicles that are part of a fleet. This can be done to aid in route planning, gathering of additional ground truth data, model updates, etc.”, Paragraph 94, “This information may be shared with the vehicles 1212 and 1214, for instance to help with real-time route planning and driving analysis by the on-board computer system(s)…disseminate the information to other vehicles in the fleet, so that they may alter their routes”, Paragraphs 103-104).  Note that this obviousness discussion is equally applicable to the remaining claims, particularly the other independent claims, but will not be repeated for the sake of brevity.
Regarding Claim 11 (independent), Kutila discloses a vehicle system (“Systems and methods described herein”, Abstract; WTRU 102) for a vehicle (“An exemplary system determines an optimal lane trajectory and route for an autonomous vehicle (AV) under changing road conditions”, Paragraph 7) comprising:
one or more processors (processor 118);
one or more memory modules (“a non-removable memory 130, a removable memory 132”, Paragraph 141, “The non-removable memory 130 may include random-access memory (RAM), read-only memory (ROM), a hard disk, or any other type of memory storage device. The removable memory 132 may include a subscriber identity module (SIM) card, a memory stick, a secure digital (SD) memory card, and the like”, Paragraph 147);
one or more vehicle sensors (“The user's vehicle is equipped with sensors that may measure a road's profile and classify a road's surface”, Paragraph 68); and
machine readable instructions stored in the one or more memory modules that, when executed by the one or more processors (“a processor operative to perform instructions stored in a non-transitory computer-readable medium”, Paragraph 141, “Each described module may also include instructions executable for carrying out the one or more functions described as being carried out by the respective module, and it is noted that those instructions could take the form of or include hardware (i.e., hardwired) instructions, firmware instructions, software instructions, and/or the like, and may be stored in any suitable non-transitory computer-readable medium or media, such as commonly referred to as RAM, ROM, etc.”, Paragraph 151), cause the vehicle system to:
receive an image of a road that the vehicle is driving on, captured by the one or more vehicle sensors (“Autonomous vehicle functions also rely heavily on environment perception sensors…the automotive industry uses radar systems that operate at 24 GHz or 77 GHz and cameras that operate on visible light and near the infrared region. The automotive industry also uses LIDAR systems that typically operates at 700-1400 nm in the infrared region and thermal imaging systems that use long wavelength infrareds of 8-15 μm”, Paragraph 42, “a host vehicle (which may be either an automatic or autonomous vehicle), has an in-vehicle computing system comprising: sensors for road profile measurement (e.g., a LIDAR system and a stereo vision camera for rut detection), sensors for water, snow, and ice detection (challenging road conditions)”, Paragraph 56, “the host vehicle 1208 contains sensor data 1218, which is sent to a rut detection module 1216. Sensor data 1218 may include measurements of a route segment's external environment. Such measurements of the external environment (which may be made by an autonomous vehicle road environment sensor) may be communicated to a server (or backend server)”, Paragraph 58, “If ice or snow is present, the vehicle determines 1310 if ruts (or tracks) are present in the road”, Paragraph 64; note that host vehicle (and/or other vehicles’) collected sensor data, if taken from cameras/LIDAR/etc., inherently include images; also see obviousness discussion pertaining to Zhou per the rejection of independent Claim 1 above, which is not being repeated for the sake of brevity);
receive a map of the road, the map comprising a road geometry of the road (“…road conditions and road geometry change over time. Such cases may occur, for example, when snow banks dynamically change a road's profile”, Paragraph 41, “Exemplary systems and methods use vehicle sensors to measure a road's profile”, Paragraph 52, “A road database may contain a road's centerline geometry 1802, road centerline 1802, road width 1804, and road class. FIG. 15 shows how rut location may be measured from the lane centerline 1808. Rut offset 1810 is the difference between the rut centerline 1808 and the lane centerline 1812”, Paragraph 82, “Sometimes snow covers all lane markings…A rut offset may be estimated using statistical methods from gathered trajectories…Accurate positioning and map data is used to operate autonomous cars in such conditions”, Paragraph 90, “dynamic map information 2336 is information on dynamic variables for a road (such as weather…”, Paragraph 97);
obtain an edge map of the road based on the image of the road (“optimal lane trajectory may also be calculated, which is a combination of lateral lane offset from lane centerline, rut offset from lane centerline, distance from left road edge of a route segment, distance from right road edge of a route segment, and compass heading. In some embodiments, a lateral lane offset measurement includes GPS location, left and right distance from a road's edge, and lateral lane offset calculated from the lane centerline”, Paragraph 58, “The road profile (such as edges and potholes) is one parameter and other exchanged information concerns automated functions (or expected support for AV functions) used in the road segments”, Paragraph 91; also see obviousness discussion pertaining to Zhou per the rejection of independent Claim 1 above, which is not being repeated for the sake of brevity);
input the image, the map of the road, and the edge map into a trained regressor neural network  (“a risk profile is constructed using an appropriate reasoning engine (such as fuzzy or neural network) by taking account of all relevant information”, Paragraph 74; also see obviousness discussion pertaining to Zhou per the rejection of independent Claim 1 above, which is not being repeated for the sake of brevity); and
determine an estimated snow depth for each of one or more lanes of the road based on an output of the regressor neural network (“FIG. 1B is a perspective view 150 of tire tracks 160 in the winter where use of a road packs down the snow and ice and, with enough use, reveals the asphalt…Vehicle use of a road covered in snow causes ruts…Lateral position, depth, and slopes of ruts in a lane vary”, Paragraph 3, “Analysis may be based on road rut depth…During wintertime, the vehicle may drive in the ruts because the road surface contains snow”, Paragraph 52, “Road conditions may be too challenging for 2WD vehicles, for example, if snow depth is too high, whereas a 4WD vehicle may continue driving safely”, Paragraph 63, “Road condition messages 1924, 1926, 1932, 2012, 2014, 2018, 2024 may contain the following fields:…rut depth (cm or inches), rut offset from lane centerline (cm or inches)”, Paragraph 85; also see obviousness discussion pertaining to Zhou per the rejection of independent Claim 1 above, which is not being repeated for the sake of brevity).
Regarding Claim 16 (independent), Kutila discloses a method (“Systems and methods described herein”, Abstract) comprising:
receiving, from one or more edge computing devices, aggregate snow depths for each of one or more lanes of a plurality of roads (“FIG. 1B is a perspective view 150 of tire tracks 160 in the winter where use of a road packs down the snow and ice and, with enough use, reveals the asphalt…Vehicle use of a road covered in snow causes ruts…Lateral position, depth, and slopes of ruts in a lane vary”, Paragraph 3, “Analysis may be based on road rut depth…During wintertime, the vehicle may drive in the ruts because the road surface contains snow”, Paragraph 52, “a host vehicle (which may be either an automatic or autonomous vehicle), has an in-vehicle computing system comprising: sensors for road profile measurement (e.g., a LIDAR system and a stereo vision camera for rut detection), sensors for water, snow, and ice detection (challenging road conditions)”, Paragraph 56, “the host vehicle 1208 contains sensor data 1218, which is sent to a rut detection module 1216. Sensor data 1218 may include measurements of a route segment's external environment. Such measurements of the external environment (which may be made by an autonomous vehicle road environment sensor) may be communicated to a server (or backend server)”, Paragraph 58, “getting safe driving information from other vehicles, including road safety vehicles and snow ploughs, that have already driven the road may be useful to extend the conditions in which a vehicle may be driven in AV mode”, Paragraph 60, “Road conditions may be too challenging for 2WD vehicles, for example, if snow depth is too high, whereas a 4WD vehicle may continue driving safely”, Paragraph 63, “If ice or snow is present, the vehicle determines 1310 if ruts (or tracks) are present in the road…The vehicle sends 1318 sensor measurements to other vehicles and to roadside units, which may be sent by V2V or V2Cloud communications”, Paragraph 64, “For a road condition query, the vehicle application may send a query at regular intervals to road condition management services to retrieve historical information of stored road conditions (such as…condition of the road surface). A query contains location information, e.g. identifying a road segment. Optionally, a query may contain measured data from a vehicle sensor system to a road condition management service (floating car data). A response contains stored road condition information. When road side units are used, road condition data is received via road condition message broadcasts”, Paragraph 71, “A calculated risk assessment and lateral lane position adjustment may be communicated to a backend server”, Paragraph 73, “FIGS. 19 and 20 both show road condition messages 1924, 1926, 1932, 2012, 2014, 2018, 2024 sent between vehicles 1902, 1908, 2002, 2006 to a cloud server (such as a road condition management service 1906), or to a roadside unit 2004…Road condition messages 1924, 1926, 1932, 2012, 2014, 2018, 2024 may contain the following fields:…rut depth (cm or inches), rut offset from lane centerline (cm or inches)”, Paragraph 85; also see obviousness discussion pertaining to Zhou per the rejection of independent Claim 1 above, which is not being repeated for the sake of brevity);
updating a database comprising estimated snow depths for each of the plurality of roads based on the aggregate snow depths for each of the one or more lanes of the plurality of roads received from the one or more edge computing devices (“Road condition information may be received 1320 and stored 1322 in memory within a roadside unit 1326”, Paragraph 65, “A road authority or other service provider may maintain a road condition database and may be capable of sending responses to queries of road condition at certain location”, Paragraph 68, “road condition management service 1906 retrieves from a database road condition data for the host vehicle's road segment 1922”, Paragraph 83, “an ITS service station 2306 stores a database of C2X-equipped cars on a route, including road segment identification codes. The dynamic map information 2336 is information on dynamic variables for a road (such as weather…”, Paragraph 97, “A map database server uses the meteorological data to calculate route weightings. The map database server also calculates a fastest route that maximizes automated driving”, Paragraph 139; also see obviousness discussion pertaining to Zhou per the rejection of independent Claim 1 above, which is not being repeated for the sake of brevity); and
transmitting the snow depths of the one or more lanes of the plurality of roads to at least one of the one or more edge computing devices (“This road condition management service maintains, collects, and provides road condition data…collect road condition data from passing vehicles and deliver road condition data to passing vehicles”, Paragraph 56, “the system may also adjust a host vehicle's lateral lane position and speed based on the risk assessment. For example, if snow is still falling, the LIDAR range may be limited, and existing lane markers and ruts/tracks formed by other cars may be continuously fading due to snow falling while the vehicles are driving on the road. In such situations, getting safe driving information from other vehicles, including road safety vehicles and snow ploughs, that have already driven the road may be useful to extend the conditions in which a vehicle may be driven in AV mode”, Paragraph 60, “The roadside unit 1326 broadcasts 1324 a road condition message to vehicles. For some embodiments, those messages may be to nearby vehicles. This broadcast message may be used by vehicles to determine if there is snow or ice of the road”, Paragraph 65, “For a road condition message broadcast, a host vehicle receives broadcasts of the road condition message from other vehicles or from a roadside unit via a DSRC system”, Paragraph 72, “host vehicle 1902 broadcasts an updated road condition message 1932 to other vehicles 1908”, Paragraph 83; also see obviousness discussion pertaining to Zhou per the rejection of independent Claim 1 above, which is not being repeated for the sake of brevity).
Regarding Claim 2, Kutila as modified by Zhou renders obvious the method of Claim 1, and Zhou further teaches that the regressor neural network is trained using supervised learning techniques with training data having ground truth labels (“training inputs are evaluated with respect to ground truth information for a given roadway segment”, Paragraph 28; also see obviousness discussion pertaining to Zhou per the rejection of independent Claim 1 above, which is not being repeated for the sake of brevity) comprising measurements of snow depths (“a regression model that provides continuous estimation of water film height on the road…additional granularity can include, by way of example only…“icy” where the water is substantially in the form of ice (e.g., a percentage of ice crystals in a sample exceeds a threshold); “snow” where the water is in the form of small white ice crystals that covers a selected portion of the roadway…”, Paragraphs 78-79).
Regarding Claims 3 and 12, Kutila as modified by Zhou renders obvious the method of Claim 1 and the vehicle system of Claim 11, respectively, and Zhou further renders obvious that obtaining the edge map by inputting the image of the road into a trained scene segmentation neural network (“Various model architectures can be employed, for instance using a Neural Architecture Search (NAS) type model. Different model architectures can be used depending on the type(s) of data, such as on-board lidar data and road graph information. Thus, any DL model that can be used to classify/regress road wetness using on-board sensor signals and other available prior information (such as road graph data, etc.), may be employed”, Paragraph 59).  It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the disclosure of Kutila with these teachings of Zhou, as the specific type of neural network utilized appears to be merely a matter of obvious design choice in view of Zhou, since other types of neural networks may work for this same purpose with equal levels of success depending on the type of data being collected.
Regarding Claims 4-5 and 13, Kutila as modified by Zhou renders obvious the method of Claim 1 and the vehicle system of Claim 11, respectively, and Kutila in view of Zhou further renders obvious:
receiving an aggregate snow depth for the one or more lanes of the road from an edge computing device (per Claims 4 and 13) (“Road conditions may be too challenging for 2WD vehicles, for example, if snow depth is too high, whereas a 4WD vehicle may continue driving safely”, Paragraph 63 of Kutila, “The end result of this modeling approach is the ability to give a discrete classification or continuous regression/estimation of road wetness, which has a number of beneficial uses. These include the triggering of safety precautions (e.g., pulling over for roads too wet to handle); causing a change in real-time motion control (e.g., adjusting acceleration/deceleration, braking distance, changing lanes, etc.)…and changing planner behavior (such as…selecting alternative routes or lanes of travel, etc.)”, Paragraph 90 of Zhou; wherein the aggregate snow depth may be interpreted as the snow/wetness depth amount threshold that if the estimated amount is above it is “too high” and/or “too wet” for a particular vehicle in a particular lane on a particular road segment);
determining a difference between the estimated snow depth for the one or more lanes of the road (“a regression model that provides continuous estimation of water film height on the road…additional granularity can include, by way of example only…“icy” where the water is substantially in the form of ice (e.g., a percentage of ice crystals in a sample exceeds a threshold); “snow” where the water is in the form of small white ice crystals that covers a selected portion of the roadway…”, Paragraphs 78-79 of Zhou) and the aggregate snow depth for the one or more lanes of the road (per Claims 5 and 13, wherein Claim 5 is dependent upon Claim 4); determining whether the difference is greater than a threshold value (per Claims 5 and 13) (since the aggregate snow depth is being interpreted as the snow/wetness depth amount threshold that if the estimated amount is above it is “too high” and/or “too wet” for a particular vehicle in a particular lane on a particular road segment, the “difference” is any positive number with a magnitude above zero if subtracting the aggregate amount from the estimated amount or any negative number with a magnitude above zero if subtracting the estimated amount from the aggregate amount); and
upon determination that the difference is greater than the threshold value (any positive number with a magnitude above zero if subtracting the aggregate amount from the estimated amount or any negative number with a magnitude above zero if subtracting the estimated amount from the aggregate amount), transmitting the estimated snow depth to the edge computing device (per Claims 5 and 13) (“This road condition management service maintains, collects, and provides road condition data…collect road condition data from passing vehicles and deliver road condition data to passing vehicles”, Paragraph 56 of Kutila, “the system may also adjust a host vehicle's lateral lane position and speed based on the risk assessment. For example, if snow is still falling, the LIDAR range may be limited, and existing lane markers and ruts/tracks formed by other cars may be continuously fading due to snow falling while the vehicles are driving on the road. In such situations, getting safe driving information from other vehicles, including road safety vehicles and snow ploughs, that have already driven the road may be useful to extend the conditions in which a vehicle may be driven in AV mode”, Paragraph 60 of Kutila, “The roadside unit 1326 broadcasts 1324 a road condition message to vehicles. For some embodiments, those messages may be to nearby vehicles. This broadcast message may be used by vehicles to determine if there is snow or ice of the road”, Paragraph 65 of Kutila, “For a road condition message broadcast, a host vehicle receives broadcasts of the road condition message from other vehicles or from a roadside unit via a DSRC system”, Paragraph 72 of Kutila, “host vehicle 1902 broadcasts an updated road condition message 1932 to other vehicles 1908”, Paragraph 83 of Kutila, “Such information may be provided to vehicles across a fleet of vehicles, such as part of a general system update or based on current or projected weather conditions to assist scheduling and routing of the fleet”, Paragraph 90 of Zhou).
It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the disclosure of Kutila with these teachings of Zhou, in order to ensure that vehicles in certain locations with challenging road surface conditions (such as snow above a threshold depth) are notified of the challenges so that they can take appropriate safety precautions to include operational changes such as making lane changes to move to a less challenging road surface condition (“The end result of this modeling approach is the ability to give a discrete classification or continuous regression/estimation of road wetness, which has a number of beneficial uses. These include the triggering of safety precautions (e.g., pulling over for roads too wet to handle); causing a change in real-time motion control (e.g., adjusting acceleration/deceleration, braking distance, changing lanes, etc.)…and changing planner behavior (such as…selecting alternative routes or lanes of travel, etc.)”, Paragraph 90 of Zhou).
Regarding Claim 6, Kutila as modified by Zhou renders obvious the method of Claim 4, and Kutila in view of Zhou further renders obvious:
determining a difference between the estimated snow depth for the one or more lanes of the road and the aggregate snow depth for the one or more lanes of the road (see Fig. 9 of Zhou, “The road may have a continuum of conditions from wet to dry. The system may seek to identify regions of the roadway that are wet, regions that are dry, and potentially ambiguous areas in between. For instance, example 900 of FIG. 9 illustrates that a portion 902 of the rightmost lane is wet”, Paragraph 76 of Zhou, “a regression model that provides continuous estimation of water film height on the road. The granularity may be decided based on needs and requirements when making (autonomous) driving decisions. By way of example, granularity may be useful when deciding whether to drive through or avoid a particular section of the (wet) roadway…additional granularity can include, by way of example only…“icy” where the water is substantially in the form of ice (e.g., a percentage of ice crystals in a sample exceeds a threshold); “snow” where the water is in the form of small white ice crystals that covers a selected portion of the roadway”, Paragraphs 78-79 of Zhou);
determining whether the difference is greater than a threshold value (any positive number with a magnitude above zero if subtracting the aggregate amount from the estimated amount or any negative number with a magnitude above zero if subtracting the estimated amount from the aggregate amount); and
upon determination that the difference is not greater than the threshold value (i.e. that the driving environment is not overly challenging to drive upon, such as when there is no snow of snow below a threshold depth), withholding transmitting the estimated snow depth to the edge computing device (this is a negative limitation describing what is not done in a method versus what is done in a method, and thus comprises limited patentable weight; furthermore, this is merely an obvious matter of obvious design choice in view of Kutila already disclosing that messages that are not relevant to a particular vehicle may be ignored, which is considered an equivalent solution to merely not making that transmission at all, “Based on position coordinates and heading of the other vehicle, a host vehicle determines if a received message is relevant for a risk analysis. Other messages are ignored”, Paragraph 72 of Kutila).
It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the disclosure of Kutila with these teachings of Zhou, in order to ensure that vehicles in certain locations with non-challenging road surface conditions (such as no snow present or snow below a threshold depth) are either not notified of the non-challenging driving environment or are able to ignore the notification of a non-challenging driving environment so that they don’t have to waste processing resources on non-relevant information.
Regarding Claims 7 and 14, Kutila as modified by Zhou renders obvious the method of Claim 4 and the vehicle system of Claim 13, respectively, and Kutila further renders obvious: displaying the aggregate snow depth for the one or more lanes of the road such that a simulated level of the aggregate snow depth for the one or more lanes is visible to a driver of the vehicle (“An exemplary method described herein accounts for expected autonomous vehicle (AV) drivability of a route segment by receiving expected AV drivability data for the route segment, modifying navigation-route data based on the received expected AV drivability data for the route segment, and transmitting the modified navigation-route data to a navigation system for the AV”, Paragraph 8, “FIG. 12 provides schematic plan views illustrating a vehicle under conditions of lane size reduction due to snow covered roads”, Paragraph 22, “Routes marked with plus signs 1112 show locations where snow is covering the lanes”, Paragraph 55, “the WTRU 102 may include…a display/touchpad 128”, Paragraph 141, “The processor 118 may also output user data to…the display/touchpad 128”, Paragraph 147; wherein the simulated level snow depth may be interpreted as a graphic depiction of an above a threshold amount of snow on a route such as when lane markings are no longer visible and/or when snow is covering lanes as per Figs. 4/8/12, and although Kutila does not specifically disclose that the display/touchpad 128 shows the specific images of Figs. 4/8/12 on it, this is obvious in view of Kutila stating that “modified navigation-route data is transmitted to a navigation system of the AV”, since it is undeniably old and well known in the art for navigation systems to include a display such as the display/touchpad 128 of Kutila, and these images of Figs. 4/8/12 are exactly the type of old and well known images that would be displayed on one of these types of navigation systems).
Regarding Claims 8 and 15, Kutila as modified by Zhou renders obvious the method of Claim 4 and the vehicle system of Claim 13, respectively, and Kutila in view of Zhou further renders obvious:
determining an optimal lane of the road for the vehicle to drive in based on the aggregate snow depth for the one or more lanes of the road (“An exemplary system determines an optimal lane trajectory and route for an autonomous vehicle (AV) under changing road conditions and forecasts autonomous car performance along a planned route. The system analyzes a road's profile and receives a profile from other vehicles or infrastructures. The system determines the safest lateral position in the lane. In ice or snow, a vehicle may follow tracks made by previous vehicles in the snow or ice, even if following such tracks does not place the vehicle in the center of the lane”, Paragraph 7 of Kutila, “route selection based on availability of dynamic lanes and ruts information…Routes marked with plus signs 1112 show locations where snow is covering the lanes”, Paragraph 55 of Kutila, “the autonomous function comprises a function selected from the group consisting of:…lane keeping…and lane change assistance”, Claim 9 of Kutila, “The end result of this modeling approach is the ability to give a discrete classification or continuous regression/estimation of road wetness, which has a number of beneficial uses. These include…causing a change in real-time motion control (e.g.…changing lanes, etc.);…and changing planner behavior (such as…selecting alternative routes or lanes of travel, etc.)”, Paragraph 90 of Khou, “car 1108 may determine…the road conditions (e.g., depths of the water film on the roadway). Thus, in response to this determination, the car 1108 may make an adjustment to the driving path as shown by dotted line 1110”, Paragraph 91 of Khou; also see Fig. 11A of Khou); and
displaying an indication of the optimal lane such that the indication is visible to a driver of the vehicle (although Kutila does not specifically disclose that their display/touchpad 128 shows any specific images such as a lane change to an optimal lane, this is obvious in view of Kutila stating that “modified navigation-route data is transmitted to a navigation system of the AV”, since it is undeniably old and well known in the art for navigation systems to include a display such as the display/touchpad 128 of Kutila, and visually showing an optimal lane to either stay in or change to (such as when the above citations would be relevant to a vehicle occupant) are exactly the type of old and well known images that would be displayed on one of these types of navigation systems).
Regarding Claim 9, Kutila as modified by Zhou renders obvious the method of Claim 4, and Kutila in view of Zhou further renders obvious:
determining an optimal lane of the road for the vehicle to drive in based on the aggregate snow depth for the one or more lanes of the road (“An exemplary system determines an optimal lane trajectory and route for an autonomous vehicle (AV) under changing road conditions and forecasts autonomous car performance along a planned route. The system analyzes a road's profile and receives a profile from other vehicles or infrastructures. The system determines the safest lateral position in the lane. In ice or snow, a vehicle may follow tracks made by previous vehicles in the snow or ice, even if following such tracks does not place the vehicle in the center of the lane”, Paragraph 7 of Kutila, “route selection based on availability of dynamic lanes and ruts information…Routes marked with plus signs 1112 show locations where snow is covering the lanes”, Paragraph 55 of Kutila, “the autonomous function comprises a function selected from the group consisting of:…lane keeping…and lane change assistance”, Claim 9 of Kutila, “The end result of this modeling approach is the ability to give a discrete classification or continuous regression/estimation of road wetness, which has a number of beneficial uses. These include…causing a change in real-time motion control (e.g.…changing lanes, etc.);…and changing planner behavior (such as…selecting alternative routes or lanes of travel, etc.)”, Paragraph 90 of Khou, “car 1108 may determine…the road conditions (e.g., depths of the water film on the roadway). Thus, in response to this determination, the car 1108 may make an adjustment to the driving path as shown by dotted line 1110”, Paragraph 91 of Khou; also see Fig. 11A of Khou); and
operating the vehicle autonomously to follow the determined optimal lane (“causing the autonomous vehicle to follow the selected route”, Claim 1 of Kutila, “the autonomous function comprises a function selected from the group consisting of:…lane keeping…and lane change assistance”, Claim 9 of Kutila, “receiving at least one report regarding presence of a rut at a lateral position on a road segment on the selected route; wherein selection of the route comprises selecting a lane trajectory of the autonomous vehicle based at least in part on the lateral position of the rut”, Claim 12 of Kutila, “The end result of this modeling approach is the ability to give a discrete classification or continuous regression/estimation of road wetness, which has a number of beneficial uses. These include…causing a change in real-time motion control (e.g.…changing lanes, etc.);…and changing planner behavior (such as…selecting alternative routes or lanes of travel, etc.)”, Paragraph 90 of Khou, “car 1108 may determine…the road conditions (e.g., depths of the water film on the roadway). Thus, in response to this determination, the car 1108 may make an adjustment to the driving path as shown by dotted line 1110”, Paragraph 91 of Khou; also see Fig. 11A of Khou).
It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the disclosure of Kutila with these teachings of Zhou, in order to ensure that vehicles in certain locations with varying degrees of challenge to road surface conditions (such as snow above a threshold depth in one part of a lane but not in another part or not in an adjacent lane) are able to make operational changes such as relocating on a particular lane even if off-center and/or making lane changes to move to an optimum least challenging road surface condition (“An exemplary system determines an optimal lane trajectory and route for an autonomous vehicle (AV) under changing road conditions and forecasts autonomous car performance along a planned route. The system analyzes a road's profile and receives a profile from other vehicles or infrastructures. The system determines the safest lateral position in the lane. In ice or snow, a vehicle may follow tracks made by previous vehicles in the snow or ice, even if following such tracks does not place the vehicle in the center of the lane”, Paragraph 7 of Kutila, “The end result of this modeling approach is the ability to give a discrete classification or continuous regression/estimation of road wetness, which has a number of beneficial uses. These include the triggering of safety precautions (e.g., pulling over for roads too wet to handle); causing a change in real-time motion control (e.g., adjusting acceleration/deceleration, braking distance, changing lanes, etc.)…and changing planner behavior (such as…selecting alternative routes or lanes of travel, etc.)”, Paragraph 90 of Zhou).
Regarding Claim 10, Kutila as modified by Zhou renders obvious the method of Claim 1, and Kutila in view of Zhou further renders obvious:
determining whether the estimated snow depth for at least one lane of the one or more lanes of the road is above a threshold value (“Road conditions may be too challenging for 2WD vehicles, for example, if snow depth is too high, whereas a 4WD vehicle may continue driving safely”, Paragraph 63 of Kutila, “The end result of this modeling approach is the ability to give a discrete classification or continuous regression/estimation of road wetness, which has a number of beneficial uses. These include the triggering of safety precautions (e.g., pulling over for roads too wet to handle); causing a change in real-time motion control (e.g., adjusting acceleration/deceleration, braking distance, changing lanes, etc.)…and changing planner behavior (such as…selecting alternative routes or lanes of travel, etc.)”, Paragraph 90 of Zhou; wherein the snow/wetness depth amount threshold is surpassed if the estimated amount is above it is “too high” and/or “too wet” for a particular vehicle in a particular lane on a particular road segment); and
upon determination that the estimated snow depth for at least one lane of the one or more lanes of the road is above the threshold value, broadcasting the estimated snow depth to one or more nearby vehicles (“Road condition information may be received 1320 and stored 1322 in memory within a roadside unit 1326. The roadside unit 1326 broadcasts 1324 a road condition message to vehicles. For some embodiments, those messages may be to nearby vehicles. This broadcast message may be used by vehicles to determine if there is snow or ice of the road”, Paragraph 65 of Kutila, “connected vehicles may be capable of sensing road conditions and broadcast appropriate messages to other vehicles. A weather service provider may provide local weather data and short term weather history based on location coordinates. A road authority or other service provider may maintain a road condition database and may be capable of sending responses to queries of road condition at certain location”, Paragraph 68 of Kutila, “For a road condition message broadcast, a host vehicle receives broadcasts of the road condition message from other vehicles or from a roadside unit via a DSRC system. Based on position coordinates and heading of the other vehicle, a host vehicle determines if a received message is relevant for a risk analysis”, Paragraph 72 of Kutila, “A host vehicle's risk assessment is based on sensor readings, which are confirmed with weather data and road condition messages from infrastructure, together with broadcasts from vehicles driving ahead”, Paragraph 73 of Kutila).
It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the disclosure of Kutila with these teachings of Zhou, in order to improve safety to all connected vehicles instead of just a single first host vehicle to ensure that other connected vehicles (besides a first host vehicle) in certain locations with either current or upcoming challenging road surface conditions (such as snow above a threshold depth) can be made aware of the challenging road surface conditions that may have been determined external to their own sensing capabilities.
Regarding Claim 17, Kutila as modified by Zhou renders obvious the method of Claim 16, and Kutila in view of Zhou further renders obvious that for each road of the plurality of roads, transmitting the snow depths of one or more lanes of the road to each edge computing device having a coverage area that encompasses the road (“This road condition management service maintains, collects, and provides road condition data…collect road condition data from passing vehicles and deliver road condition data to passing vehicles”, Paragraph 56 of Kutila, “the system may also adjust a host vehicle's lateral lane position and speed based on the risk assessment. For example, if snow is still falling, the LIDAR range may be limited, and existing lane markers and ruts/tracks formed by other cars may be continuously fading due to snow falling while the vehicles are driving on the road. In such situations, getting safe driving information from other vehicles, including road safety vehicles and snow ploughs, that have already driven the road may be useful to extend the conditions in which a vehicle may be driven in AV mode”, Paragraph 60 of Kutila, “The roadside unit 1326 broadcasts 1324 a road condition message to vehicles. For some embodiments, those messages may be to nearby vehicles. This broadcast message may be used by vehicles to determine if there is snow or ice of the road”, Paragraph 65 of Kutila, “For a road condition message broadcast, a host vehicle receives broadcasts of the road condition message from other vehicles or from a roadside unit via a DSRC system”, Paragraph 72 of Kutila, “host vehicle 1902 broadcasts an updated road condition message 1932 to other vehicles 1908”, Paragraph 83 of Kutila, “Such information may be provided to vehicles across a fleet of vehicles, such as part of a general system update or based on current or projected weather conditions to assist scheduling and routing of the fleet”, Paragraph 90 of Zhou).  It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the disclosure of Kutila with these teachings of Zhou, in order to improve safety to all connected vehicles instead of just a single first host vehicle to ensure that other connected vehicles (besides a first host vehicle) and/or other infrastructure such as roadside units in appropriate locations along the same route taken by the first host vehicle can be made aware of the challenging road surface conditions (such as snow above a threshold depth) that may have been determined external to their own sensing capabilities.
Regarding Claim 20, Kutila as modified by Zhou renders obvious the method of Claim 16, and Kutila in view of Zhou further renders obvious:
receiving weather data associated with a geographic area containing one or more of the plurality of roads (“The present disclosure, on the other hand, describes services that measure, predict, or forecast the performance of the autonomous car environment perception system according to weather conditions. Exemplary services further make use of road weather forecasts”, Paragraph 48 of Kutila, “Previous weather conditions may be received from a weather data provider”, Paragraph 52 of Kutila, “a backend connection to a weather service is provided. This weather service processes weather information and provides local weather data (or weather reports) for a route segment”, Paragraph 56 of Kutila, “A weather service provider may provide local weather data and short term weather history based on location coordinates”, Paragraph 68 of Kutila, “Current weather data and recent historical weather data (from the present to a few hours or days back) indicates that ruts 1806 may contain water or that there is snow on the road”, Paragraph 81 of Kutila);
determining a predicted snow accumulation at a future time for at least one of the plurality of roads based on the weather data (forecasted weather conditions 2610/weather forecasts 2702, “measurements may be re-used for calculating future actions (co-operative sensing)”, Paragraph 74 of Kutila, “A weather service message 1918 may include temperature (degrees), humidity (%), dew point (degrees), and precipitation (mm/h).”, Paragraph 87 of Kutila, “expected-AV-drivability data for a route segment includes information regarding one or more of the following items: a road profile (such as locations of ruts and potholes) for a route segment, actual road conditions as gathered by other vehicles, weather-forecast data…”, Paragraph 91 of Kutila, “A performance estimation model may be implemented by roadside weather stations to provide forecasts to backend systems via wireless communication channels”, Paragraph 120 of Kutila, “The location may be either at current location of the vehicle or at planned route locations. The time period may be the current time or a future time”, Paragraph 132 of Kutila, “The second set of training inputs of off-board information may include one or more of weather station information, public weather forecasts”, Paragraph 11 of Zhou, “applying the road condition deep learning model to one or more roadway regions to…estimate water film depth for each of the region”, Claim 11 of Zhou, “The ground truth data includes one or more measurements of water thickness, e.g., water film thickness or ice coverage across one or more areas of the portion of the roadway to give classification or continuous estimation of wetness along the one or more areas of the portion of the roadway. The evaluating generates road wetness information based on the received first and second sets of training inputs and the ground truth data”, Paragraph 107 of Zhou; while not explicated stated as being part of the weather forecast data, expected snow accumulation is an obvious relevant measure of weather forecasts and thus this particular type of data would be obvious in view of Kutila and Zhou to one of ordinary skill in the art);
storing the predicted snow accumulation at the future time for the at least one of the plurality of roads in the database (“Example 800 of FIG. 8 illustrates…offboard factors 804, which can be gathered via a network 708 and stored as training inputs 710 as shown in FIG. 7. Here, for instance, the weather station information and public weather forecasts may come from a third party source(s) or external system 706a”, Paragraph 70 of Zhou); and
transmitting the predicted snow accumulation at the future time to at least one of the one or more edge computing devices (“Such information may be provided to vehicles across a fleet of vehicles…based on current or projected weather conditions to assist scheduling and routing of the fleet”, Paragraph 90 of Zhou).
It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the disclosure of Kutila with these teachings of Zhou, in order to more effectively utilize forecasted weather data (and obviously, anticipated snow accumulation for specific relevant locations) to project varying degrees of challenging road surface conditions for not just the current time but for the anticipated time that a particular vehicle can be expected to arrive at a particular portion of a particular route based.
Claims 18-19 are rejected under 35 U.S.C. 103 as being obvious over Kutila in view of Zhou, further in view of Official Notice.
Regarding Claims 18-19, Kutila as modified by Zhou renders obvious the method of Claim 16, and Kutila in view of Zhou further renders obvious further renders obvious:
determining a difference between an aggregate snow depth of a first lane of a first road received from a first edge computing device (“a regression model that provides continuous estimation of water film height on the road…additional granularity can include, by way of example only…“icy” where the water is substantially in the form of ice (e.g., a percentage of ice crystals in a sample exceeds a threshold); “snow” where the water is in the form of small white ice crystals that covers a selected portion of the roadway…”, Paragraphs 78-79 of Zhou) and a snow depth of the first lane of the first road stored in the database (“Road condition information may be received 1320 and stored 1322 in memory within a roadside unit 1326”, Paragraph 65 of Kutila, “A road authority or other service provider may maintain a road condition database and may be capable of sending responses to queries of road condition at certain location”, Paragraph 68 of Kutila, “road condition management service 1906 retrieves from a database road condition data for the host vehicle's road segment 1922”, Paragraph 83 of Kutila, “an ITS service station 2306 stores a database of C2X-equipped cars on a route, including road segment identification codes. The dynamic map information 2336 is information on dynamic variables for a road (such as weather…”, Paragraph 97 of Kutila, “A map database server uses the meteorological data to calculate route weightings. The map database server also calculates a fastest route that maximizes automated driving”, Paragraph 139 of Kutila; wherein the difference may obviously be based on the most current estimate available and/or whether there was a numerical change in the estimate just provided and a previous estimate maintained in the database) (per Claim 18);
determining whether the difference is greater than a threshold value (as stated above, this obvious difference could be based on a time period passing or the magnitude or percentage of the estimate changing from a previously known estimate) (per Claim 18);
upon determination that the difference is greater than the threshold value, updating the snow depth of the first lane of the first road in the database to be the aggregate snow depth (Office takes Official Notice that syncing up a network of computing devices that each take their own readings so that they all have the most current and/or most accurate readings, such as updating a master database with the most current readings when a minimum duration has passed since a previous reading or when a stored value in the master database of readings has changed (at all or by at least a certain amount in terms of magnitude or percentage) is undeniably old and well known in the art) (per Claim 18); and
upon determination that the difference is greater than the threshold value, transmitting the snow depth of the first lane of the first road to the first edge computing device (per Claim 19, dependent on Claim 18) (Office takes Official Notice that syncing up a network of computing devices that each take their own readings so that they all have the most current and/or most accurate readings, such as transmitting a most current reading from a master database that has just been updated with said most current reading to one or more computing devices that each take their own readings in the network of computing devices is undeniably old and well known in the art).
It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the disclosure of Kutila with these teachings of Zhou in further view of Official Notice, in order to ensure that all nodes of a network are always current with the most recent and/or accurate data.
Conclusion
The Examiner has cited particular paragraphs in the references applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  See MPEP 2141.02 [R-07.2015] VI. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention.  W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable.  When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to the application as a whole (analogous art), or (c) have significant relevance to one or more specific limitation/-s within the claims.  If a cited reference does not pre-date the effective filing date of the instant application, despite not being “prior” art, it still represents a current state of the art that may be found useful to the Applicant.  Currently, it is the Office’s belief that the reason/-s for why a particular reference has been included in any past or current PTO-892 is self-evident; however, if Applicant cannot determine why any one or more reference/-s has/have been included on a PTO-892, upon request from the Applicant, the Examiner can provide an explanation within a future Office action and/or during a future interview.
Frazzoli et al. (US 2021/0163021, filed 30 Oct 19)
Groh et al. (US 2021/0063167, filed 28 Aug 19)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between 1000-1800hrs, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS E WORDEN/Primary Examiner, Art Unit 3663